\   .. ,,
        AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)


                                            UNITED STATES DISTRJCT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                             Un ited States of America                             JUDGMENT IN A CRIMINAL CASE
                                             V.                                     (For Offenses Committed On or After November I, 1987)


                           Wenseslao Velasco-Cabrera                               Case Number: 3:19-mj-22865




        REGISTRATION NO. 86544298
        THE DEFENDANT:
         IZJ pleaded guilty to count(s) I of Complaint
                                                                                                                ?. �. ..l1lJ,. ..t;J.,
                                         � --�- -- --------t�=����;;;;;;;;;;;;;;;;;j_zt:
         D was found guilty to count(s; );--
             after a plea of not guilty.                                                      ,,
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
        Title & Section                   Nature of Offense                                                           Count Number(s)
        8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 I
            · D The defendant has been found not guilty on count(s) -------------------
            □   Count(s) -----------------� dismissed on the motion of the United States.

                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term of:

                                       � TIME SERVED                             D -  - �___ days
                                                                                    -- -
            IZI Assessment: $10 WAIVED � Fine: WAIVED
            � Court recommends USMS, ICE or DRS or other arresting agency return all property and all documents in
            the defendant's possession at the time of arrest upon their deportation or removal.
            □   Court recommends defendant be deported/removed with relative, _________ charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                 Thursday, July 18, 2019
                                                                                 Date of Imposition of Sentence


        Received
                     DUSM
                          /?[;?(/;�_                                              ./!;�
                                                                                 HbNoRABLE F. A. GOSSETT III
                                                                                 UNITED STATES MAGISTRATE JUDGE


        Clerk's Office Copy                                                                                                    3:19-mj-22865
